Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Donna J. Mitchell, ) Date: September 26, 2007

)
Petitioner, )
)

-Vv.- ) Docket No. C-07-489

) Decision No. CR1662
Centers for Medicare & Medicaid )
Services. )
)

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS), as
was affirmed on reconsideration, to deny the request of Petitioner, Donna J. Mitchell, to
participate in the Medicare program.

I. Background

In July 2006 Petitioner, a nurse practitioner, applied to participate in the Medicare
program. CMS determined to deny the application. Petitioner requested reconsideration
and reconsideration was denied on March 30, 2007. She then requested a hearing and the
case was assigned to me for a hearing and a decision.

I held a pre-hearing conference by telephone and issued a pre-hearing order in which I
directed the parties to file written exchanges including proposed exhibits and briefs. I
advised them that either had the option to request a hearing in person. I told the parties
that I would grant a request for an in-person hearing based on a proffer of relevant
testimony that did not duplicate an exhibit.
2

CMS filed a brief and 11 proposed exhibits which it identified as CMS Ex. 1 - CMS Ex.
11. Petitioner filed a letter and one proposed exhibit, an April 11, 2007 letter signed by
Scott T. Hedges, M.D., which she did not identify with an exhibit number but which I
identify as P. Ex. 1. Neither Petitioner nor CMS requested that I convene an in-person
hearing.’ I receive into the record CMS Ex. 1 - CMS Ex. 11 and P. Ex. 1.

II. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether CMS is authorized to deny Petitioner’s application for
provider enrollment.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law to support my decision in this case. I set
forth each Finding below as a separate heading.

1. CMS has discretion to deny provider enrollment or revalidation to any
provider or supplier who was convicted, within the 10 years preceding the
date of application for enrollment or revalidation, of a felony offense that
CMS determines to be detrimental to the best interests of Medicare and its
beneficiaries. I have no authority to question CMS’s exercise of
discretion in such a case.

Regulations governing enrollment or revalidation by a provider or a supplier grant CMS
discretionary authority to deny enrollment or revalidation to any provider or supplier who
has been convicted of a felony offense within the 10 years preceding the date of
application for enrollment or revalidation where CMS determines the offense to be
detrimental to the best interests of Medicare and its beneficiaries. 42 C.F.R. §
424.530(a)(3). A subsection of this regulation specifically defines a felony conviction
falling within those described in section 1128 of the Social Security Act (Act) as a basis
for denial of provider enrollment or revalidation. 42 C.F.R. § 424.530(a)(3)(i)(D).

' CMS styled its brief as a motion for summary disposition. I find it unnecessary
to decide whether the criteria for summary disposition are present in this case inasmuch
as neither party has requested that I receive evidence in person.
3

On its face the regulation gives CMS the discretion to determine which convictions will
be the basis for denying enrollment or revalidation. I have no authority to look behind
CMS’s exercise of discretion and to substitute my judgment for that of CMS. I cannot, on
my own, decide whether an offense is detrimental to the best interest of Medicare and its
beneficiaries. Therefore, I must sustain CMS’s determination (and the reconsideration
determination) if I conclude that Petitioner was convicted of a felony within the 10 years
preceding the date of her application and CMS exercised its discretion, based on that
conviction, to deny enrollment to Petitioner.

2. Petitioner was convicted of a felony within 10 years of the date of her
application for provider enrollment.

There is no dispute that on December 7, 1999 Petitioner entered a guilty plea to three
criminal charges that had been filed against her by the State of Kentucky. CMS Ex. 2, at
1. Her convictions included convictions on two counts for making a false statement
regarding a prescription and a conviction on one count of forgery of a prescription. Jd.
Under Kentucky law, these crimes all were felonies as of the date of Petitioner’s
conviction. Ky. Rev. Stat. Ann. § 218A.140 (1990), as amended by 2007 Ky Acts Ch.
124 (SB 88); Ky. Rev. Stat. Ann. § 218A.282 (1998).

Petitioner’s convictions were not only of felonies but they included a conviction for a
felony that is described at section 1128(a)(4) of the Act. This section mandates exclusion
from Medicare and other federally financed health care programs of any individual who is
convicted of a felony occurring after August 21, 1996 “relating to the unlawful
manufacture, distribution, prescription, or dispensing of a controlled substance.” Act,
section 1128(a)(4). Petitioner admits that in 1999 she wrote a prescription for Ritalin for
a patient and signed a physician’s name to the prescription. CMS Ex. 5, at 1. Ritalin is a
Schedule II controlled substance. CMS Ex. 3, at 1; CMS Ex. 5, at 1.

3. CMS has discretion to deny enrollment to Petitioner inasmuch as she
was convicted of a felony within the 10 years preceding the date of her
application for enrollment.

The fact that Petitioner was convicted of felonies within 10 years of the date of her
application for enrollment is, on its face, sufficient to sustain CMS’s determination to
deny her enrollment application. As I discuss above, at Finding 1, I have no authority to
question CMS’s exercise of discretion to deny Petitioner enrollment if, in fact, Petitioner
was convicted of a felony or felonies within the 10 years preceding the date of her
application and CMS exercises its discretion, based on the conviction, to deny Petitioner
enrollment.
4

Moreover, Petitioner was convicted not only of a felony but of a felony that is described
specifically at 42 C.F.R. 424.530(a)(3)(i)(D) as being one for which CMS will deny
enrollment if the conviction for that felony was entered within the 10 years preceding the
application for enrollment. Consequently, CMS not only had the broad discretion to deny
Petitioner’s application based on her felony conviction but it could also do so based on
explicit regulatory authority.

Petitioner argues that her conviction was a consequence of poor judgment on her part,
motivated by her good faith desire to serve her patients. She avers that she was not
attempting to commit fraud or to make a misrepresentation when she signed prescriptions
without authority but, rather, was simply trying to get necessary medication to a patient. I
ave no reason to doubt Petitioner’s sincerity and good faith. Her argument is
sympathetic. However, I must sustain CMS’s determination here because it — and not I —
as the discretionary authority to deny Petitioner provider enrollment as a consequence of
er conviction.

/s/
Steven T. Kessel
Administrative Law Judge
